In an action, inter alia, to recover certain real property taxes, plaintiffs appeal from an order of the Supreme Court, Orange County, entered May 1, 1979, which granted the motions of defendants Port Jervis Central School District and the Town of Deerpark to dismiss the complaint on the ground that the action was not timely commenced. Order reversed, on the law, motions denied and complaint rein*993stated, without costs or disbursements. Plaintiffs contend that their property is totally exempt under the provisions of sections 421 (subd 1, par [a]) and 436 of the Real Property Tax Law. Since they, in effect, contend that the tax assessors lacked jurisdiction over the subject property, their sole remedy is not through the procedure prescribed in article 7 of the Real Property Tax Law which contains a short Statute of Limitations (cf. Cablevision Systems Dev. Co. v Board of Assessors of County of Nassau, 69 AD2d 828). Plaintiffs can properly seek relief via a plenary or declaratory judgment action for which the Statute of Limitations has not yet expired. Therefore, the complaint should not have been dismissed on the ground that the action was not timely commenced. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.